*586SUMMARY ORDER
Appellant appeals from a judgment of the United States District Court for the Eastern District of New York (Korman, J.), which sentenced him to 110 months of imprisonment, three years of supervised release, and a special assessment of $100. This sentence was imposed on Appellant, a previously convicted felon, after he plead guilty to knowingly and intentionally possessing a firearm in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2). Appellant seeks to have this sentence vacated and to have the case remanded for resentencing. We assume the parties’ familiarity with the underlying facts, the procedural history, and the issues presented for review.
The sentence imposed by the District Court was neither procedurally nor substantively erroneous. We have considered Appellant’s arguments and find them to be wholly without merit.
For the foregoing reasons, the judgment of the District Court is hereby AFFIRMED.